DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-42 are pending.
Claims 1-20 are canceled.
Claim 1 is independent.

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 9/23/2020 have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-42 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically, an abstract idea) without significantly more.  

As per the 2019 Patent Eligibility Guidance, claim(s) 21-42 are eligible as per the Step 1 (statutory) analysis.

However, as per the Step 2A Prong One (abstract idea, law of nature or natural phenomenon) analysis, the claimed invention in claim(s) 21 is directed to a judicial exception (specifically, an abstract idea); this is because the claims recite receiving data and make determinations based on the received data, as well as measuring data, and calculating data using a mathematical transformation all of which fall under a sub-category of abstract ideas, namely mental processes.

As per the Step 2A Prong Two (practical application) analysis, this judicial exception is not integrated into a practical application because claim(s) 21 simply recite data gathering and manipulation which are not incorporated into any such practical application which applies the gathered and manipulated data other than displaying it on a GUI.

As per the Step 2B (significantly more) analysis, claim(s) 21 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite functional units where the functions (of gather and manipulating data) are related to one another, without the recitation of any non-generic hardware that incorporates such data gathering and manipulation.

Dependent claim(s) do/does not recite subject matter that cures the 101 deficiency of claim(s) 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemire et al. (U.S. Pub. No. 2007/0157385) (hereinafter “Lemire”).


Regarding claim 21, Lemire teaches Abed system comprising: a mattress to support a user; (Para. 157 - - bed is used; Para. 161 - - mattress is used)

an air bladder inside the mattress; (Para. 161 - - mattress is used)

a pressure sensor in fluid communication with the air bladder of the mattress and configured to sense pressure in the air bladder; (Para. 359 - - bed uses pressure sensor)

a controller in communication with the pressure sensor; (Para. 399 - - data acquisition controller is used to gather sensor data)

and a user device configured to provide a graphical user interface (GUI) display to the user; (Para. 443 - - GUI is provided)

wherein the controller is configured to: receive, from the pressure sensor, a first stream of pressure readings from the pressure sensor; (Para. 399 - - data acquisition controller is used to gather sensor data)

determine, via the first stream of pressure readings, that the user is present on the mattress; (Para. 400 - - patient movement is detected)

calculate, responsive to determining that the user is present on the bed and via the first stream of pressure readings, a first weight of the user; (Para. 652 - - patient’s weight is calculated)

and send a signal indicative of user weight to the user device to be displayed at the GUI as an indicia of user weight. (Para. 652 - - weight information is monitored, i.e. displayed)



Regarding claim 22, Lemire further teaches to receive, from the pressure sensor, a second stream of pressure readings; distinguish the first stream of pressure readings as indicative of the user positioned on the mattress from the second stream of pressure readings as indicative of one or more objects other than the user being positioned on the mattress; and calculate the first weight of the user by excluding weight changes due to the one or more objects other than the user. (Para. 652 - - patient’s weight is calculated)



Regarding claim 23, Lemire further teaches to track a plurality of user weights over a plurality of days as determined by sensed pressure in the air bladder by the pressure sensor; and transmit, to the user device, historical weight data of the user over the plurality of days for display on the GUI of the user device. (Para. 569 - - multiple patients can be tracked)



Regarding claim 24, Lemire further teaches to adjust for weight changes to inanimate objects being placed on and removed from the mattress so as to omit weight changes due to inanimate objects from the historical weight data. (Para. 164 - - inanimate objects like devices mounted to bed are adjusted for)



Regarding claim 25, Lemire further teaches to identify animate objects by detection of biological activity. (Para. 400 - - patient movement is detected)



Regarding claim 26, Lemire further teaches a pump fluidly connected to the air bladder, wherein the controller comprises a pump controller for driving the pump to inflate the air bladder to a desired pressure upon command by the user. (Para. 587 - - pumps are used to correct bed condition)



Regarding claim 27, Lemire further teaches to calculate the first weight of the user based on looking up a weight value in a database that associates pressure readings with weights. (Para. 399 - - weight is determined from sensor readings; Para. 383 - - where database can be utilized)



Regarding claim 28, Lemire further teaches to receive, from the user device, input indicative of a change in at least one of a user condition or a bed condition; receive, from the pressure sensor, a third stream of pressure readings; distinguish the first stream of pressure readings as indicative of the user positioned on the mattress from the third stream of pressure readings as indicative of the change in at least one of the user condition or the bed condition; and adjust the first weight of the user based on weight changes due to the change in at least one of the user condition or the bed condition. (Para. 400 - - patient movement is detected)



Regarding claim 29, Lemire further teaches wherein the user condition is pregnancy, seasonal weight gain, seasonal weight loss, lifestyle change, or another user using the mattress. (Para. 652 - - patient’s weight is calculated where another user using the mattress would be detected)



Regarding claim 30, Lemire further teaches wherein the bed condition is an increase in bedding during a winter season or a reduction in bedding during a summer season. (Para. 569 - - multiple patients can be tracked, where multiple patients is being interpreted as increase or decrease in bedding)



Regarding claim 31, Lemire further teaches to: receive, from the pressure sensor, a fourth stream of pressure readings; distinguish the first stream of pressure readings as indicative of the user positioned on the mattress from the fourth stream of pressure readings as indicative of a change in a bed condition; and adjust the first weight of the user based on weight changes due to the change in the bed condition. (Para. 652 - - patient’s weight is calculated)



Regarding claim 32, Lemire further teaches wherein the bed condition is an increase in bedding during a winter season or a reduction in bedding during a summer season. (Para. 569 - - multiple patients can be tracked, where multiple patients is being interpreted as increase or decrease in bedding)



Regarding claim 33, Lemire further teaches wherein the controller is further configured to calculate a growth rate of the user based on the calculated first weight of the user. (Para. 398 - - patient weight can be continuously monitored)



Regarding claim 34, Lemire further teaches to predict an expected increase in weight of the user based at least in part on the calculated growth rate and the calculated first weight of the user. (Para. 398 - - patient weight can be continuously monitored)



Regarding claim 35, Lemire further teaches to predict an expected increase in weight of the user based on the historical weight data. (Para. 398 - - patient weight can be continuously monitored)



Regarding claim 36, Lemire further teaches to transmit, to the user device, the expected increase in weight of the user for display on the GUI of the user device. (Para. 443 - - GUI is provided)



Regarding claim 37, Lemire further teaches to transmit, to the user device, the calculated growth rate of the user for display on the GUI of the user device. (Para. 443 - - GUI is provided)



Regarding claim 38, Lemire further teaches wherein the historical weight data is displayed with one or more lifestyle changes that affected a change in weight of the user over a period of time. (Para. 398 - - patient weight can be continuously monitored; Para. 443 - - GUI is provided)



Regarding claim 39, Lemire further teaches wherein the one or more lifestyle changes include exercise, sleep patterns, and eating habits. (Para. 398 - - patient can be continuously monitored, i.e. sleep patterns are monitored)



Regarding claim 40, Lemire further teaches wherein the historical weight data is displayed as a single weight corresponding to specific dates or date ranges. (Para. 593 - - weight fluctuations over time, i.e. date ranges, are determined)



Regarding claim 41, Lemire further teaches wherein the historical weight data is display as multiple weight corresponding to specific dates or date ranges. (Para. 398 - - patient weight can be continuously monitored; Para. 443 - - GUI is provided)



Regarding claim 42, Lemire further teaches wherein the controller is further configured to transmit to a computing device of a medical practitioner the historical weight data of the user over the plurality of days. (Para. 402 - - nurse, i.e. medical practitioner, can monitor weight data)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119